Citation Nr: 1538834	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-35 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for tinnitus.
 
 
REPRESENTATION
 
Appellant represented by:  Oregon Department of Veterans' Affairs
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Jason A. Lyons, Counsel

INTRODUCTION
 
The Veteran served on active duty from November 1965 to August 1968.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A June 2014 Travel Board hearing was conducted before the undersigned and the transcript is of record.  A March 2015 Board remand followed, and the case is back before the Board.
 

FINDING OF FACT
 
A bilateral hearing loss was not manifest during active service, and a sensorineural hearing loss was not manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.
 
 
CONCLUSION OF LAW
 
A bilateral hearing loss disability was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  This matter was remanded by the Board in March 2015.  The Board finds that the instructions set forth in the remand were substantially complied with, and that VA fulfilled its duty to assist.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 
 
Analysis
 
The Veteran appeals the denial of service connection for a bilateral hearing loss disability.  The Veteran contends that his current bilateral hearing loss is a result of hazardous noise exposure during active service to include service as a gunner, loader, and tank commander with an armored regiment.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 
 
Certain chronic diseases, such as a sensorineural hearing loss may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 
 
For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 
 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
Based on the evidence of record, the Board finds that the evidence preponderates against entitlement to service connection for a bilateral hearing loss disability.  In this regard, the service treatment records reveal no complaints, findings or diagnoses of hearing loss.  At his June 1968 separation examination the Veteran's hearing was normal.  A sensorineural hearing loss was not clinically shown to be compensably disabling within a year of separation from active duty. 

In March 2009, the Veteran underwent an audiometric examination at Kaiser Permanente.  While a formal interpretation of that study is not of record, a review of the chart shows a bilateral hearing loss in both ears, with the right ear disorder being greater.  Similar findings are shown in a September 2010 report from that same provider.

At a VA audiology examination in February 2011 the examiner found that the Veteran's right ear hearing loss was sufficiently severe to be a disability for VA purposes pursuant to 38 C.F.R. § 3.385, but he opined that hearing loss was less likely than not related to service because the Veteran was found to have normal hearing at his separation examination.  Because the examiner provided no further explanation for this finding the Board remanded this case for a new examination.  

The appellant was again examined by VA in May 2015.  The examiner found that the Veteran had a bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385.  The examiner, however, opined that the hearing loss was less likely than not related to service because the Veteran was found to have normal hearing at his separation examination.  The examiner implied that this was significant because the National Institute of Medicine in 2006 stated that there was insufficient scientific basis to conclude that a permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The Institute of Medicine panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  The VA examiner opined that based on the objective evidence (audiograms), there was no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of the Veteran's military service, including noise exposure.

To the extent that the Veteran argues that his disability is related to service, the evidence shows hearing problems were first clinically documented in 2009 which is more than 40 years following the appellant's discharge from active duty.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 
 
There is no competent evidence or opinion that the Veteran's hearing loss disability is related to his military service and neither the appellant nor his representative has presented such an opinion.  Rather, the VA examiners opined that the Veteran's disability was less likely than not, i.e., there was less than a 50 percent probability, that the disorder was incurred in or caused by any claimed in service injury, event or illness.  The 2015 examiner noted the negative service medical records, as well as scientific reports which show that the delayed onset of a hearing loss following noise exposure was unlikely.

The Veteran is competent to report a loss of hearing.  To the extent that the appellant claims a history of hearing loss since separation, however, the Board finds such an assertion not credible.  Simply put, if the Veteran truly was having hearing problems since service, it is more believable to conclude that he would have sought treatment for the disorder prior to 2009.  Maxson.
 
In contrast, the Board finds that the 2015 VA medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  The examiner addressed the Veteran's contentions and based their opinions on a review of the evidence to include the appellant's in service and post service noise exposure, as well as a complete physical examination.  The opinion is well reasoned and supported by the historical record, and it is afforded greater probative weight than the assertions of the Veteran presented in support of a claim for monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (While VA cannot ignore a veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of the evidence).
 
In sum, the most probative evidence of record is against showing that the Veteran's hearing loss is related to service.  Hence, entitlement to service connection for a hearing loss is denied. 
 
In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b) .
 
 
ORDER
 
Entitlement to service connection for a bilateral hearing loss is denied. 
 
   
REMAND
 
Notwithstanding the Board remand instruction for opinion addressing whether the Veteran's inservice noise exposure, to include duties as a tank commander, led to tinnitus, the May 2015 VA examiner failed to do so by competent opinion on etiology, nor was clarification forthcoming upon AOJ follow-up with that examiner. Hence, further development is in order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a Veteran is entitled to compliance with remand directives, and the Board commits error, as a matter of law, in failing to ensure compliance).  Given that the examiner did not concede acoustic trauma further development is in order.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his tinnitus, this time with a different examiner as completed the last May 2015 examination.  The audiologist must be provided access to the Veteran's claims folder, as well as to any pertinent files in Virtual VA and/or VBMS.  
 
After a thorough review of the claims file and medical history, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tinnitus was incurred in service or is otherwise etiologically related thereto, including as the result of his presumed exposure to acoustic trauma as the consequence of his inservice occupational duty assignments.  Please note that the appellant reports not using hearing protection in service, and the absence, thus far, of indication of relevant post-service occupational or recreational noise exposure.  

The examiner must address the Veteran's credible lay statements that he experienced ringing in the ears while in the service.  The examiner is reminded that the absence of documented in-service hearing loss is not necessarily fatal to a claim for service connection for the same, under applicable law.  It is further requested that the nature of Veteran's identified in-noise exposure must be expressly considered by the examiner in formulating an opinion rationale.
 
The examiner must include a rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.
 
2.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).
 
3.  The AOJ should then review the claims file.  If the directive specified in this remand has not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  Thereafter, readjudicate the claim, based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 
 
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

